Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:
Claim 4 recites, in lines 3-4, “wherein the second image region includes a third image region and a fourth image region.”  “a third” and “a fourth” should have been “the third” and “the fourth” 

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 (and similarly claim 22) “wherein refining the refined variant of the particular image region” in lines 8 and 9.  There is no antecedent basis for the limitation “refining the refined variant of the particular image region” the existence of which is indicated by “wherein.”  (Note: for examination purpose “wherein refining the refined variant of the particular image region includes adding” will be interpreted to mean “wherein the refined variant of the particular image region is obtained at least by adding”.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 11-13, 15, 19-24, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0167558) and Chen et al. (US 2008/0205753).

Regarding claim 1 and similarly claim 19), Yang discloses an apparatus for image processing, the apparatus comprising: a memory; and one or more processors coupled to the memory [Fig. 8 and paragraph 112 (“…The processor 802 executes computer-executable program code stored in a memory device 804”)], the one or more processors configured to:
receive an image captured by an image sensor;
[Fig. 2 and paragraph 34 (“…generator 170 receives the image of the electronic document…generator 190 obtains…the text of the document (e.g., by implementing an OCR operation)”).  Note that OCR is known to be applied to an image.  Note further that while note expressly disclosed, Official Notice is taken that using an imaging sensor was well known in the art prior to the effective filing date of the claimed invention in order to acquire images]
determine that a first image region in the image includes a depiction of a first category of object of a plurality of categories of object;
[Figs. 2, 6 and paragraphs 34 (“…generator 170…generates visual feature representations for various document regions…generator 190…creates a text mapping”), 82 (“…Fig. 6…segmentation 600 includes text object 601, 602 and 605…table 603…FIGS. 606 and 607…page number 604”)]

	Yang does not expressly disclose the following, which are taught by Chen:
generate a color distance map having a plurality of color distance values for a plurality of pixels in the first image region, wherein a color distance value quantifies a difference between a color value of a pixel in the first image region and a color value of a sample pixel in a second image region;
[Figs. 1, 5 and paragraphs 34 (“…computing 21 a background-color estimate at a pixel location may comprise summarizing the color values of non-text pixels in a region surrounding the pixel location…summarizing…may comprise…median filtering”), 40 (“…FIG. 5…at each pixel location in the text map, a difference between the corresponding background-color estimate 13 and the corresponding pixel in the image 10”), 41 (“The distance between the background-color estimate and the image value at corresponding pixel locations may be compared to a removal threshold 52 in order to remove a false positive in the text map”).  Note that per paragraph 24 cited above a background-color estimate is the color of a background pixel.  For each pixel in the first image region (i.e., the text region) a color distance value is calculated between the pixel value and a background pixel value.  The set of color distance values thus computed form a color distance map]
process the image based on a refined variant of the first image region
[Paragraphs 2 (“Many digital image processing enhancements that improve the visual quality of a digital image may rely on the accurate identification of different image regions in the digital image”), 23 (“Reliable and efficient detection of text in digital images may be advantageous so that content-type-specific image enhancement methods may be applied to the appropriate regions in a digital image”), 25 (“…The effects of misses and false positives in the text segmentation map may be intensified after aggressive content-specific enhancement”), 41 (“The distance between the background-color estimate and the image value at corresponding pixel locations may be compared to a removal threshold 52 in order to remove a false positive in the text map”)].  Note that the cited passages indicate the importance of accurate region segmentation when applying enhancement and one of ordinary skill in the art therefore would have been motivated to perform image enhancement on region-refined image to obtain better results]
(that the refined variant of the first image region) is refined based on the color distance map
[Fig. 5 and paragraph  41 (“The distance between the background-color estimate and the image value at corresponding pixel locations may be compared to a removal threshold 52 in order to remove a false positive in the text map”).  Note that the result of the removal is a refined text map (i.e., a refined first region)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Yang with the teachings of Chen as set forth above.  The reasons for doing so at least would have been to improve the result of an image processing operation such as image enhancement

Regarding claim 2 (and similarly claim 20), Chen further discloses: 
determine that a subset of the plurality of color distance values fall below a predetermined color distance threshold,
wherein refining the refined variant of the first image region includes removing, from the first image region, a subset of the first image region that corresponds to the subset of the plurality of color distance values falling below the predetermined color distance threshold
[Fig. 5 (especially ref. 52) and paragraph 41 (“The distance between the background-color estimate and the image value at corresponding pixel locations may be compared to a removal threshold 52 in order to remove a false positive in the text map”)]

Regarding claim 3 (and similarly claim 21), Chen further discloses:
process the image based on a refined variant of the second image region,
[Paragraphs 21 (“Many digital image processing enhancements that improve the visual quality of a digital image may rely on the accurate identification of different image regions in the digital image”), 22 (“…Exemplary content-specific processing may comprise differential filtering and color enhancement. Exemplary content-specific compression may comprise layered compression schemes, where the contents of a document image are segmented into a high-resolution foreground layer and a lower resolution background”).  Note that the cited passages indicate the importance of accurate region segmentation when applying enhancement and one of ordinary skill in the art therefore would have been motivated to perform image enhancement of the different regions of an image based on the refined region map to obtain better results]
wherein refining the refined variant of the second image region includes adding, to the second image region, the subset of the first image region
[Fig. 5 (especially ref. 52) and paragraph 41 (“The distance between the background-color estimate and the image value at corresponding pixel locations may be compared to a removal threshold 52 in order to remove a false positive in the text map”).  Note that the pixel removed from the text map becomes part of (i.e., are added to) the background since the text map divides the image into text and background, per paragraph 27 of Chen (“…a text map 11 may be used to determine 12 background and text color values”)]

Regarding claim 4 (and similarly claim 22), Chen further discloses:
identify that the sample pixel is part of a particular image region that is one of a third image region and a fourth image region, wherein the second image region includes a third image region and a fourth image region, wherein the third image region includes a depiction of a second category of object of the plurality of categories of object, wherein the fourth image region includes a depiction of a third category of object of the plurality of categories of object,
[Figs. 1, 5 and paragraphs 34 (“…computing 21 a background-color estimate at a pixel location may comprise summarizing the color values of non-text pixels in a region surrounding the pixel location…summarizing…may comprise…median filtering”), 40 (“…FIG. 5…at each pixel location in the text map, a difference between the corresponding background-color estimate 13 and the corresponding pixel in the image 10”).  Note that the region surrounding a text pixel location that are non-text pixel is considered a third region, which is in the second region consists of non-text pixels.  The pixel in this third region that has the median value is the sample pixel.  Note that while Chen only recites a text region and a non-text region, Yang discloses regions of at least 4 categories]

wherein processing the image based on the refined variant of the first image region includes:
processing the image based on a refined variant of the particular image region, wherein refining the refined variant of the particular image region includes adding, to the particular image region, the subset of the first image region
[Fig. 5 (especially ref. 52) and paragraph 41 (“The distance between the background-color estimate and the image value at corresponding pixel locations may be compared to a removal threshold 52 in order to remove a false positive in the text map”).  Note that a text pixel removed from the text map (i.e., the first region), becomes a non-text pixel in the region surrounding the pixel location, i.e., it joins, and thus refines, the third region (see the discussion regarding the above limitation)]

Regarding claim 5 (and similarly claim 23), Chen further discloses:
select a plurality of secondary pixels in the second image region;
identify a cluster within the plurality of secondary pixels;
select the sample pixel based on the cluster
[Figs. 1, 5 and paragraphs 34 (“…computing 21 a background-color estimate at a pixel location may comprise summarizing the color values of non-text pixels in a region surrounding the pixel location…summarizing…may comprise…median filtering”), 40 (“…FIG. 5…at each pixel location in the text map, a difference between the corresponding background-color estimate 13 and the corresponding pixel in the image 10”).  Note that the non-text pixels surrounding each of the text pixel are considered secondary pixels and the set of such pixels corresponding to a text pixel is considered a cluster and the pixel in a cluster with the median value of the cluster (per median filtering) is a sample pixel]

Regarding claim 6, Chen further discloses: 
select the sample pixel to be a pixel that is at least one of a center of the cluster, a mean of the cluster, and a median of the cluster
[Per the analysis of claim 5 above]

Regarding claim 7 (and similarly claim 24), Chen further discloses:
process the refined variant of the first image region of the image using a first setting and processing at least a portion of the second image region of the image using a second setting distinct from the first setting
[Paragraphs 21 (“Many digital image processing enhancements that improve the visual quality of a digital image may rely on the accurate identification of different image regions in the digital image”), 22 (“…Exemplary content-specific processing may comprise differential filtering and color enhancement. Exemplary content-specific compression may comprise layered compression schemes, where the contents of a document image are segmented into a high-resolution foreground layer and a lower resolution background”).  Note that the different processing such as the differential filtering or different compression schemes for the text region and the background region are considered different settings for the processor configured to implement the combined invention of Yang and Chen]

Regarding claim 9 (and similarly claim 26), Chen further discloses: 
apply post-processing to at least the refined variant of the first image region of the image
[Paragraphs 2 (“Many digital image processing enhancements that improve the visual quality of a digital image may rely on the accurate identification of different image regions in the digital image”), 23 (“Reliable and efficient detection of text in digital images may be advantageous so that content-type-specific image enhancement methods may be applied to the appropriate regions in a digital image”), 25 (“…The effects of misses and false positives in the text segmentation map may be intensified after aggressive content-specific enhancement”).  Note that the cited passages indicate the importance of accurate region segmentation when applying enhancement and one of ordinary skill in the art therefore would have been motivated to perform image enhancement (a kind of post-processing) on region-refined image to obtain better results]

Regarding claim 11  (and similarly claim 28), Yang further discloses:
wherein determining that the first image region includes the depiction of the first category of object is based on an output of a trained neural network, the trained neural network generating the output in response to receiving, as input, one of the image and a downscaled copy of the image
[Figs. 4-6 and paragraphs 34 (“…generator 170 receives the image of the electronic document…generator 190 obtains…the text of the document (e.g., by implementing an OCR operation)”), 73 (“… FIG. 5 depicts an example of a neural network 500 that computes a page segmentation…A convolutional neural network includes one or more encoders 506 and one or more decoders 516”), 82 (“…in FIG. 6. The page segmentation 600 includes text object 601…602…605…table 603…FIGS. 606 and 607… page number 604”)]

Regarding claim 12  (and similarly claim 29), Yang further discloses: 
generate a category map of the image, the category map identifying a plurality of image regions that each correspond to a different category of object of the plurality of categories of object, the plurality of image regions including the first image region, wherein processing the image is based on the category map
[Fig. 6 and paragraph 82 (“…in FIG. 6. The page segmentation 600 includes text object 601…602…605…table 603…FIGS. 606 and 607… page number 604”)]

Regarding claim 13  (and similarly claim 30), Yang further teaches: 
generate a confidence map of the image identifying a plurality of confidence levels, the confidence map mapping each pixel of the image to a confidence level of the plurality of confidence levels based on a confidence in determining that each pixel maps to a particular category of object of the plurality of categories of object in the category map, wherein processing the image is based on the confidence map
[Yang: paragraph 83 (“…the post-processing algorithm analyzes each pixel on the page and calculates a respective probability that the pixel is within each of a predefined number of object classes. The post-processing algorithm assigns, for each pixel, based on the respective probability, a most likely object type and incorporates the likely object type into the classification”).  Note that each probability is a confidence level.  Note further that per the analysis of claim 1 Chen discloses processes the image based on the regions of the image, which are determined by the confidence level as taught by Yang]

Regarding claim 15, Yang further discloses:
wherein the apparatus is one of a mobile device, a wireless communication device, a head-mounted display, and a camera
[Fig. 8 and paragraphs 28 (“Embodiments described herein for segmenting an electronic document can facilitate editing…each paragraph on a page is identified and one paragraph at a time is displayed on a small mobile phone screen”), 118 (“The computing system 800 also includes a network interface device 810…for establishing a…wireless data connection”)]

>>><<<
Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0167558) and Chen et al. (US 2008/0205753) as applied to claims 1-7, 9, 11-13, 15, 19-24, 26 and 28-30 above, and further in view of Fan et al. (EP 1304651A2).

Regarding claim 10  (and similarly claim 27), the combined invention of Yang and Chen discloses all limitations of its parent claim 1 (respectively, claim 19) but not expressly the following, which are taught by Fan:
generate a downscaled copy of the image including by downscaling the image,
wherein determining that the first image region includes the depiction of the first category of object includes identifying the depiction of the first category of object within the downscaled copy of the image
[Figs. 1, 2 and paragraph 9 (“…the image 102 is low-pass filtered and decimated. Then it is processed at low resolution by the low-resolution segmentation stage 104. Segmentation results include identification of a main background and one or more objects. Objects that cannot be classified in text or picture classes are further segmented into a local background and smaller objects”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Fan.  The reason for doing so at least would have been because that segmentation at high resolution is computationally expensive, as Fan indicates in paragraph 8.

>>><<<
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0167558) and Chen et al. (US 2008/0205753) as applied to claims 1-7, 9, 11-13, 15, 19-24, 26 and 28-30 above, and further in view of Bismuth et al. (US 2009/0136112).

Regarding claim 14, the combined invention of Yang and Chen discloses all limitations of its parent claim 13 but not expressly the following, which is taught by Bismuth:
apply a processing setting at a particular strength for each pixel of the image, wherein the particular strength is based on a particular confidence level of the plurality of confidence levels corresponding to each pixel in the confidence map
[Figs. 1, 5 and paragraphs 19 (“…This confidence map is a set of values assigned to the pixels…as regards its belonging to an elongated object”), 45 (“…zone 29 outputs a confidence map 101”),195 (“obtaining…a confidence map in which each pixel is assigned a confidence value”), 196(“determining a de-noising filter, the parameters of which are computed, for each pixel, as a function of…the corresponding confidence map”) 197 (“applying this de-noising filter to the raw image to produce a de-noised image at output”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Bismuth.  The reason for doing so at least would have been to achieve better image processing result such as enhancement, as Bismuth indicates in paragraphs 7 and 11.

>>><<<
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0167558) and Chen et al. (US 2008/0205753) as applied to claims 1-7, 9, 11-13, 15, 19-24, 26 and 28-30 above, and further in view of Prasad et al.. (US 2016/0093023)

Regarding claim 16, the combined invention of Yang and Chen discloses all limitations of its parent claim 1  but not expressly the following, which are taught by Prasad:
further comprising: the image sensor
[Fig. 1 (ref. 110) and paragraphs 83 (“…the image processing apparatus 100 may include a light-receiver 110”), 84 (“…The light receiver 110 may include a charge-coupled device (CCD) image sensor or a complementary metal-oxide semiconductor (CMOS) image sensor”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Prasad.  The reason for doing so at least would have been to actively acquire images of interest, as would have been obvious to one of ordinary skill in the art.

Regarding claims 8, 17, 18 and 25, the combined invention of Yang, Chen and Prasad further discloses:
(Claims 8 and 25)
wherein both the first setting and the second setting are tuning settings of an image signal processor (ISP);
wherein processing the image based on the refined variant of the first image region includes processing the image using the ISP and using the tuning settings of the ISP
[Paragraph 22 (“…Exemplary content-specific processing may comprise differential filtering and color enhancement. Exemplary content-specific compression may comprise layered compression schemes, where the contents of a document image are segmented into a high-resolution foreground layer and a lower resolution background”).  Note that the different processing such as the differential filtering or different compression schemes for the text region and the background region are considered different settings for the processor configured to implement the combined invention of Yang and Chen.  That the processor is an ISP is taught by Prasad in Fig. 1 and paragraph 83 (“…the image processing apparatus 100 may include…an image signal processor 120…a display 140”)]

(Claim 17) wherein the one or more processors include at least one of an image signal processor (ISP) and a classification engine.
(Claim 18) further comprising: a display configured to display the image after the one or more processors process the image
[Fig. 1 and paragraph 83 (“…the image processing apparatus 100 may include…an image signal processor 120…a display 140”)]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shukla et al. (US 2019/0080457)—[Figs. 3B, 5 and paragraph 70 (“…refinement engine 126 may adjust the border or area of the first human segmentation based on the multilevel color similarity based correction”)]
Romaneko (US 2015/0221101)—[Fig. 1 and paragraph 27 (“…A preliminary border corresponding approximately to the border of the region of interest is defined 101. This is then used to determine a border region 102 which defines an inner region inside…and an outer region outside the outer edge of the border region. The color components of the image are then analyzed separately for the inner region and the outer region 103, following which the border of the region is refined to more accurately approximate the actual border of the region of interest 104”)]
Wilensky et al. (US 8,406,566)—[Fig. 4D and col. 8, lines 37-41 (“…the generated refined selection mask may be used to composite the object selected from the original image using the selection mask with a new background image such as a solid color or a gradient image, or some other image of the user's choosing”) and lines 60-67 (“… if a border mask is available (see, e.g., FIG. 4D)…the algorithm may look "inside" the border mask to find foreground colors and "outside" the border mask to find background colors”)]
Xiao et al. (US 2009/0046931)—[Figs. 1, 4 and paragraphs 43 (“…segmenting of the image may begin by rough labeling (105) of the image into different segments…The rough labels may be refined (110) by using local classification, such as local color or intensity classification”), 57 (“…For at least some of the foreground pixels from the rough labeling…the pixels within a local region may be divided (420) into the two classes… pixels with the intensity close to the foreground pixel and pixels with an intensity that are not close to the foreground pixel's intensity. In an embodiment, the classification may be obtained by setting a local window or region, such as a 7x7 region with the foreground pixel of interest at the center of the region”), 59 (“…If the average intensity of Class 1 (the group of pixels with an intensity close to the foreground pixel's intensity) is close to…or brighter that the average intensity of Class 2 (the group pixels with an intensity that is not close to the foreground pixel's intensity), this foreground pixel may be re-labeled (430) as a background pixel”)]
Mate et al. (US 2014/0314392)—[Fig. 1 and paragraph 41 (“…the apparatus 100 may also include an image capturing module 110…for capturing an image…for storage, display…the camera may include…image sensor, image signal processor”)]
Liang et al. (US 2016/0258879)—[Paragraph 62 (“…if the confidence with which some of the events have been classified is relatively low, then those classifications may be given less weight in determining if the one or more of the parameters of the nuisance filter should be modified than classifications determined with relatively high confidence”)]
Herman et al. (US 2002/0140864)—[Figs. 2, 4 and paragraphs 51 (“…calculates the probability function…for all pixels in each frame…performs segmentation by comparing the pixel probabilities to predefined values of common objects”), 52 (“…performs…enhancement techniques on the segmented vide frame…if a pixel has a relatively high probability of belonging to a certain segment, then a relatively greater amount of enhancement is applied. Conversely, if a pixel has a relatively low probability of belonging to a certain segment, then a relatively smaller amount of enhancement is applied”)]
Imade et al. (“Segmentation and classification for mixed text/image documents using neural network,” Proceedings of 2nd International Conference on Document Analysis and Recognition; Date of Conference: 20-22 October 1993)
Liu et al. (“Robust interactive image segmentation with automatic boundary refinement,” IEEE International Conference on Image Processing; Date of Conference: 26-29 September 2010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 21, 2022